Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Action Is Final, Necessitated by Amendment
Applicants' response to the Non-Final Office Action mailed 15 December 2020, has been entered and the Remarks therein, filed 14 June 2021, are fully considered here.
This action is a Final Office Action, based on new grounds under 35 U.S.C. §103 over Hare et al. in view of Yang et al., Chen et al., Lee et al., Mesoblast, and Puleo et al., necessitated by Applicants’ amendment received 14 June 2021, specifically, amended claims 1 and 9, and new claims 38-40. See MPEP 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

Status of Claims
Claims 1, 5, 6, 8, 9, 11-14, 18-22, 24, 25 and 38-40 are pending.
	Claims 1, 5, 6, 8, 9, 11-14, 18-22, 24, 25 and 38-40 are rejected.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. §119(e) or under 35 U.S.C. §120, §121, or §365(c) is acknowledged. This application is a 371 of PCT/EP2015/081048, 12/22/2015.  Acknowledgment is made of applicant’s 

Claim Rejections - 35 U.S.C. § 112
The following is a quotation of the first paragraph of 35 U.S.C. §112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. §112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

35 U.S.C. §112(a)  and pre-AIA  35 U.S.C. §112, first paragraph require that the specification include the following (MPEP 2161 (I)):
(A) A written description of the invention; 
(B) The manner and process of making and using the invention (the enablement requirement); and 
(C) The best mode contemplated by the inventor of carrying out his invention. 


Claim 38 is rejected under 35 U.S.C. §112(a) or 35 U.S.C. §112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contain(s) subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

	Claim 38 fails to comply with the written description requirement because it contains new matter.

	Claim 38 recites: “…, wherein the treatment method decreases the subject's LV infarct size by 30%.”
	However, there is no support in the original disclosure nor in the originally-filed claims for the treatment method decreasing the subject’s LV infarct size by 30%.
	The specification recites: “…remestemcel-L enhanced the natural endogenous healing process of infarct volume reduction…, from approximately 30% infarct size at baseline to approximately 20% infarct size...” (originally-filed specification, pg. 27, para. [0146]); and “…this represents a change in infarct size from approximately 30% at baseline to approximately 17% at 6 months in the remestemcel-L responders” (pg. 30, para. [0154]).
	That is, the starting infarct size was 30%, and was reduced from 30% to 20% and/or 17%, which is a decrease of 10% and 13%, respectively.
To overcome this rejection, Applicant may attempt to demonstrate (by means of argument or evidence) that the original disclosure establishes that he or she was in possession of the claim, the claim may be amended to recite a decreased level in infarct size that is supported by the specification or the claim may be canceled.

Claim Rejections - 35 U.S.C. § 103
The rejection of Claims 1, 5, 6, 8, 14, 18-20 and 25 under 35 U.S.C. §103 as being unpatentable over Hare et al. in view of Yang et al., Puleo et al., and Chen et al., 
The rejection of Claims 9-11 under 35 U.S.C. §103 as being unpatentable over Hare et al. in view of Yang et al., Puleo et al., and Chen et al., as applied to claims 1, 5, 6, 8, 14, 18-20 and 25 above, and further in view of Anversa and Bello et al., in the Non-Final Office Action mailed 15 December 2020, is withdrawn in view of Applicants' amendment received 14 June 2021.
The rejection of Claims 12, 13 and 21 under 35 U.S.C. §103 as being unpatentable over Hare et al. in view of Yang et al., Puleo et al., and Chen et al., as applied to claims 1, 5, 6, 8, 14, 18-20 and 25 above, and further in view of Psaltis et al., in the Non-Final Office Action mailed 15 December 2020, is withdrawn in view of Applicants' amendment received 14 June 2021.
The rejection of Claims 22 and 24 under 35 U.S.C. §103 as being unpatentable over Hare et al. in view of Yang et al., Puleo et al., and Chen et al., as applied to claims 1, 5, 6, 8, 14, 18-20 and 25 above, and further in view of Hu et al., in the Non-Final Office Action mailed 15 December 2020, is withdrawn in view of Applicants' amendment received 14 June 2021.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. §102(b)(2)(C) for any potential 35 U.S.C. §102(a)(2) prior art against the later invention.

Claims 1, 5, 6, 8, 9, 14, 18-20, 25 and 38-40 are rejected under 35 U.S.C. §103 as being unpatentable over Hare et al. ((2009) J. Am. Coll. Cardiol. 54(24): 2277-2286) in view of Yang et al. ((2010) Cardiovas. Therap. 28: 380-385), Chen et al. ((2004) Am. J. Cardiol. 94: 92-95), Lee et al. ((2009) Cell Stem Cell 5: 54-63), Mesoblast ((2011) Revascor™. PR Newswire, pp. 1-4), and Puleo et al. ((1990) Circulation 82(3): 759-764)
[All references except Lee et al. and Mesoblast cited in the Non-Final Office Action mailed 15 December 2020.]


Regarding claims 1, 14 and 19, Hare et al. shows a study to investigate the safety and efficacy of intravenous allogeneic human mesenchymal stem cells (hMSCs) in patients with myocardial infarction (MI) (pg. 2277, Objectives [Claim 1] [A method for treating progressive heart failure in a myocardial infarction subject by administering a population of mesenchymal lineage stem cells] [Claim 14] [intravenously] [Claim 19] [allogeneic]).
All patients were required to have a patent infarct-related artery on coronary angiography at the time of randomization (pg. 2278, column 2, para. 3 [Claim 1] [arterial lesion]).
The target vessel was the left anterior descending (LAD) artery in almost half of each of both the hMSC and placebo experimental group populations (pg. 2280, column 1, Table 1, entry ‘Target/index vessel’ ‘LAD’ [Claim 1] [the subject has a(n) LAD arterial lesion]).
Patients had a baseline end-systolic left ventricular volume of 95.3 ± 7.1 or 112.6 ± 10.4 ml (pg. 2283, Table 4, entry# 3 [Claim 1] [a(n) LVESV > 70ml]).
The primary end point was incidence of treatment-emergent adverse events within 6 months. Adverse event rates were similar between the hMSC-treated and the placebo-treated groups (pg. 2277, Methods & Results [persistent left ventricular dysfunction]). Table 3 shows that the baseline LVEF of patients ranges from 42 to 54.5% or 44.4-53.1, with regard to the hMSC vs placebo treated groups (pg. 2282, Table 3, Ejection fraction, baseline and pg. 2281, column 2, para. 1 [Claim 1] [LVEF < 45%]).

Regarding claim 8, Table 1 shows that some patients had high levels of creatine-kinase MB (CK-MB) of 429.1 and 457µg/l (pg. 2280, column 1, Table 1, entry CK-MB).
Regarding claim 18, Prochymal infusion was evaluated in 3 placebo-controlled escalation cohorts of 0.5, 1.6, and 5.0x106 hMSCs/kg body weight (pg. 2278, column 2, para. 2).
Regarding claim 20, Prochymal is a highly purified preparation of ex vivo cultured adult hMSCs (pg. 2278, column 2, para. 1). The cells administered in this study were scrutinized for normal karyotype and were prepared after 5 passages (pg. 2285, column 1, lines 4-6).
Regarding claim 25, the infused Prochymal formulation consists of hMSCs, human serum albumin, and dimethyl sulfoxide in PlasmaLyte A (pg. 2278, column 2, para. 1).
Regarding claim 39, the cell-treated patients had improved outcomes with regard to cardiac arrhythmias, pulmonary function, left ventricular function, and symptomatic global assessment (pg. 2285, column 2, para. 1).

It is noted that the term ‘overall’ recited in claim 39 is not defined, explained or described in Applicant’s specification. An American English dictionary definition of the word ‘overall’ is: taking everything into account; in all parts; taken as a whole. Therefore, prior art which shows that the administration of mesenchymal lineage precursor cells or stem cells to a subject effectively alleviates at least one heart dysfunction etiology 

Hare et al. does not show: 1) the subject has a proximal LAD arterial lesion [Claim 1]; 2) the subject has an infarct size which is greater than 18.5% or 30% of the left ventricle [Claims 1 and 9]; 3) decreasing the size of the LV infarct [Claim 1];  4) reducing the risk of heart failure-related Maj or Adverse Cardiac Events (HF-MACE) [Claim 1]; 5) the subject has a(n) LVEF of less than 40% [Claim 5]; 6) the subject has a greater than 4x upper limit of normal creatine kinase-MB [Claim 8]; 7) administering between 1.2x108 to 4x108 cells [Claim 18]; 8) the treatment method decreases the subject's LV infarct size by 30% [Claim 38]; and 9) the risk of HF-MACE is reduced over at least 6 months [Claim 40].

Yang et al. addresses some of the limitations of claim 1, and the limitations of claim 5.
Yang et al. shows a study to evaluate the safety and feasibility of autologous bone marrow mesenchymal stem cell transplantation via such an approach in patients with acute myocardial infarction (AMI) (pg. 380, Abstract [nexus to Hare et al.] [administer MSCs to MI patients]). Myocardial viability in the infarct area increased significantly after cell transplantation in both groups, which are baseline vs 6 month follow-up groups (pg. 383, column 1, para. 2).

Regarding claim 5, Table 2 shows that patients enrolled in the study had a baseline LVEF of 42.1 ± 8.0%, if in Group I, and 41.6 ± 8.6%, if in Group II (pg. 383, column 1, Table 2).

Chen et al. provides motivation for administering mesenchymal stem cells, e.g., between 1.2x108 to 4x108, to patients with acute myocardial infarction in order to improve left ventricular function, as shown by Hare et al., by way of addressing the limitations of claims 1 and 18.
Chen et al. shows sixty-nine (69) patients who experienced myocardial infarction and who received injection of autologous bone marrow mesenchymal stem cells (BMSCs) or standard saline (pg. 92, column 1, Abstract [nexus to Hare et al.] [treat progressive heart failure in a myocardial infarction subject by administering mesenchymal stem cells]). It is noted that the experimental study was not part of a safety trial.
Regarding claim 1, baseline characteristics of the 69 patients included those with diseased coronary arteries, e.g., in the left anterior descending artery (pg. 93, column 2, Table 1, Parameters, Coronary angiography [subject has a(n) LAD lesion]). BMSCs were transplanted into the infarcted zone along the vessel from the proximal edge at the site of injection. This contributed to the growth of BMSCs in the heart and significant improvement of cardiac function (pg. 94, column 2, para. 2 [proximal lesion]).

Cardiac functional indexes of the patients in the BMSC group showed that a cohort of the patients had a(n) LVESV (ml) of 76 ± 18 pretransplantation of MSCs and 58 ± 13 at a three-month followup (pg. 94, column 1, Table 4, LV end-systolic volume (ml) [a(n) LVESV > 70ml]).
	Regarding claim 18, six (6) milliliters of the BMSC suspension containing 8 to 10x109 cells/ml was injected directly into the target coronary artery (pg. 92, column 2, last para.).

	Lee et al. addresses some of the limitations of claim 1, and the limitations of claims 9 and 38.
	Lee et al. shows experiments in which i.v.-infused human mesenchymal stem cells (hMSCs) produced functional improvement in mice with myocardial infarction (MI) (pg. 54, column 2, para. 1 [nexus to Hare et al.] [A method for treating progressive heart failure due to MI, intravenous infusion (i.v.)]). hMSCs were obtained from bone marrow (pg. 60, column 1, para. 2 [nexus to Hare et al.] [hMSCs from bone marrow]). hMSCs were infused into the left ventricle of the heart (pg. 55, column 2, lines 1-3). I.v. infusions of hMSCs produced significant improvements in the percent left ventricular fractional 
	Regarding claims 1, 9 and 38, intravenous (i.v.) infusion of hMSCs decreased infarct size examined 3 weeks after MI (Figures 5A, 5B and 5F) (pg. 58, column 1, para. 1).  Figure 5 shows that the infarct size in control MI mice averaged 40%, with some subjects exhibiting almost 55% (error bar deviation). Administration of hMSCs shows a reduction in infarct size to almost 20%, on average (or less, based on error bar analysis), which was a statistically significant reduction. Infarct size measurements (%) were obtained by midline length measurement from the tenth section of the infarct area for a total of 20 sections per heart (pg. 59, column 1, Fig. 5F and legend [Claim 1- the subject has an infarct size of greater than 18.5% of the left ventricle] [Claim 9] [Claim 38- based on data including error bar analysis]).

	Mesoblast addresses some of the limitations of claim 1, and the limitations of claim 40.
	Mesoblast shows clinical trial studies with regard to the mesenchymal precursor cell (MPC) product for cardiovascular diseases, named Revascor™. Clinical improvement was associated with evidence of remodeling (reduction in heart volumes) and improvement in functional capacity, which are key parameters in congestive heart failure (pg. 1, para. 1 and 4 [nexus to Hare et al.] [A method for treating heart failure, administer MSCs]). The patients in the Phase 2 trial had an ejection fraction below 40% (pg. 2, para. 3). Clinical improvement was observed with the highest dose of MPCs in 
	Regarding claims 1 and 40, Revascor™ therapy significantly reduced cardiac mortality and major adverse cardiac events (MACE) in patients with congestive heart failure over a mean follow-up of 22 months (pg. 1, para. 2).

Puleo et al. addresses some of the limitations of claim 8.
Puleo et al. shows that creatine kinase (CK)-MB subforms can be a diagnostic marker for patients with acute myocardial infarction (AMI) (pg. 759, Abstract [nexus to Hare et al.] [MI subjects, high CK-MB]). 
Regarding claim 8, Table 1 shows that study groups incorporating AMI subjects have varying amounts of total CK-MB, some of which are greater than 4x the upper limit of normal creatine kinase-MB levels, as compared to healthy volunteers and patients with no myocardial ischemia. For example, healthy volunteers had an average of 1.24 ± 0.61 units/l total MB, and AMI patients, after 8-10hr of AMI symptom onset, had an average of 49.4 ± 52.5 (pg. 761, Table 1 and column 2, para. 1).

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method for preventing progressive heart failure in a myocardial infarction subject, by administering mesenchymal precursor or stem cells, as shown by Hare et al., by treating progressive 
One of ordinary skill in the art would have been motivated to have made that  modification, because Yang et al. shows that (1) transplantation of autologous mesenchymal stem cells (MSCs) is feasible and safe and does not lead to malignant arrhythmia, death, infection or allergic reactions, and (2) bone marrow MSCs 
It would have been obvious to have administered between 1.2x108 to 4x108 cells [Claim 18], with a reasonable expectation of success, because Hare et al. shows that hMSCs were administered in an amount of 0.5, 1.6, and 5.0x106 hMSCs/kg body weight as a 3 dose escalation protocol (pg. 2278, column 2, para. 2). Therefore, a patient weighing between 50lbs (~23kg) and 200lbs (~91kg) would receive, by the third dosage, about 1.2x108 to 4x108 cells (MPEP 2143 (I)(A,G)). In addition, Chen et al. shows that a larger number of cells (e.g., 4.8 to 6.0x1010 cells) may be administered directly to a target, lesioned coronary artery (pg. 92, column 2, last para.). Therefore, it would be obvious to one of ordinary skill in the art to increase the amount of intravenously administered MSCs, as shown by Hare et al., to 1.2x108 to 4x108 cells if necessary, to improve treatment efficacy, without a concern that safety may be compromised, in view of Chen et al.’s administration of a greater number of cells (MPEP 2143 (I)(A,G)). In addition, it would be obvious for one of ordinary skill in the art to use routine optimization to determine the optimal amount of MSCs that would need to be administered in order to achieve a particular level of symptom amelioration, barring a criticality for the limitation (MPEP 2144.05 (II)(A) and (III)(A)).
It would have been further obvious to have treated subjects with an infarct size which is greater than 18.5% or 30.0% of the left ventricle (LV) [Claims 1 and 9], and to have decreased the subject’s LV infarct size by 30% [Claim 38], as shown by Lee et al., with a reasonable expectation of success, because Lee et al. shows i.v. infusion of human MSCs into (animal) subjects with a history of myocardial infarction (MI) in order 
One of ordinary skill in the art would have been motivated to have made that  modification, because Lee et al. shows that infarct size can be reduced by at least 20% and possibly by at least 30% by administering hMSCs to animal subjects suffering from MI. That is, one of ordinary skill in the art of myocardial infarction therapeutics would be motivated to administer a treatment, such as hMSCs, that would remedy or reverse as many heart dysfunction irregularities (e.g., relating to adverse LVESV, LVEF, FEV, infarct size) as possible with one therapeutic administration, by way of optimizing a(n) MI treatment regimen.
It would have been further obvious to have reduced the risk of heart failure-related Major or Adverse Cardiac Events (HF-MACE), e.g., for at least 6 months [Claims 1 and 40], as shown by Mesoblast, with a reasonable expectation of success, because Mesoblast shows that the administration of mesenchymal precursor cells (MPCs) to treat congestive heart failure reduced HF-MACE for up to 22 months. It is noted that congestive heart failure is characterized by MI etiologies that are the same as those seen in patients suffering from progressive heart failure viz a viz left ventricular 
One of ordinary skill in the art would have been motivated to have made that  modification, because one of ordinary skill in the art of myocardial infarction therapeutics would be motivated to administer a treatment, such as hMSCs, that would remedy or reverse as many heart dysfunction irregularities (e.g., relating to adverse LVESV, LVEF, FEV, infarct size, HF-MACE) as possible with one therapeutic administration, by way of optimizing a(n) MI treatment regimen. It is noted that although Applicant describes a prospective association between an infarct size of >18.5% and a 30% incidence of HF-MACE over 2 years (originally-filed specification, pg. 27, para [0144]), Applicant does not show in the working examples provided that HF-MACE was/were actually reduced over at least 6 months.
It would have been further obvious to have enrolled subjects with a greater than 4x upper limit of normal creatine kinase-MB [Claim 8], as shown by Puleo et al., with a reasonable expectation of success, because Puleo et al. shows that study groups incorporating AMI subjects have varying amounts of total CK-MB, some of which are greater than 4x the upper limit of normal creatine kinase-MB levels, as compared to 
One of ordinary skill in the art would have been motivated to have made that  modification, because Puleo et al. shows that creatine kinase (CK)-MB subforms can be a diagnostic marker for patients with acute myocardial infarction (AMI) (pg. 759, Abstract).
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention.

Claim 11 is rejected under 35 U.S.C. §103 as being unpatentable over Hare et al. in view of Yang et al., Chen et al., Lee et al., Mesoblast, and Puleo et al., as applied to claims 1, 5, 6, 8, 9, 14, 18-20, 25 and 38-40 above, and further in view of Bello et al. ((2011) Mag. Res. Imaging 29: 50-56).
[Bello et al. cited in the Non-Final Office Action mailed 15 December 2020.]

Hare et al. in view of Yang et al., Chen et al., Lee et al., Mesoblast, and Puleo et al., as applied to claims 1, 5, 6, 8, 9, 14, 18-20, 25 and 38-40 above, do not show: 1) the infarct size is measured via cardiovascular magnetic resonance (cMR) [Claim 11].


Regarding claim 11, Bello et al. states that cardiac magnetic resonance imaging (CMR) can accurately determine infarct size. The extent of myocardial infarction (MI) determined by CMR is an independent predictor of death in patients with coronary artery disease (CAD). Patients with larger myocardial infarctions have a worse prognosis than those with smaller myocardial infarctions (pg. 50, Abstract, Background & Conclusions). One hundred patients with a history of hospitalization for MI were enrolled in the described study (pg. 51, column 1, para. 2 [nexus to Hare et al.] [patients with a history of MI]). Left ventricular ejection fraction (LVEF) was assessed (pg. 51, column 2, para. 5 [nexus to Hare et al.] [measure LVEF]). The total area of infarct mass was then divided by the total area of left ventricular myocardial tissue to obtain infarct mass as a percentage of left ventricular mass (pg. 51, column 2, para. 2 [nexus to Lee et al.] [infarct size % based on left ventricle]). 

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method for preventing progressive heart failure in a myocardial infarction subject, by administering mesenchymal precursor or stem cells, as shown by Hare et al. in view of Yang et al., Chen et al., Lee et al., Mesoblast, and Puleo et al., as applied to claims 1, 5, 6, 8, 9, 14, 18-20, 25 and 38-40 above, by measuring infarct size via (cardiovascular) magnetic resonance imaging (cMRI) [Claim 11], as shown by Bello et al., with a reasonable expectation of success, because Bello et al. shows that cMRI can be used to measure LVEF, as well as infarct size, in patients with a history of MI, which are the patients 
In addition, Hare et al. shows that cardiac magnetic resonance imaging was used to study the patients enrolled in the described heart failure treatment study before and after hMSC or placebo infusion. LVEF was measured, using contiguous short-axis slices obtained by MRI. End -diastolic and –systolic endocardial traces were used to determine end –systolic and –diastolic left ventricular volumes and total ejection fraction (pg. 2279, column 2, para. 1). Therefore, it would have been obvious to one of ordinary skill in the art to have also used cMRI to measure infarct size, even in the absence of Bello et al. (MPEP 2143 (I)(A,B(3),C,G)).
One of ordinary skill in the art would have been motivated to have made that  modification, because Bello et al. states that, consistent with prior studies, it was found that among patients with coronary artery disease (CAD) infarct size was one of the predictors of death, and, therefore, of prognostic value (pg. 54, column 2, para. 2).
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention.

Claims 12, 13 and 21 are rejected under 35 U.S.C. §103 as being unpatentable over Hare et al. in view of Yang et al., Chen et al., Lee et al., Mesoblast, and Puleo et al., as applied to claims 1, 5, 6, 8, 9, 14, 18-20, 25 and 38-40 above, and further in view of Psaltis et al. ((2010) J. Cell. Physiol. 223: 530-540). 
[Psaltis et al. cited in the Non-Final Office Action mailed 15 December 2020.]

+ cells [Claim 12]; 2) administering a population of mesenchymal lineage precursor or stem cells enriched for STRO-1bright cells [Claim 13]; and 3) the population of mesenchymal lineage precursor or stem cells express tissue non-specific alkaline phosphatase (TNAP) [Claim 21].

Psaltis et al. addresses the limitations of claims 12, 13 and 21.
Psaltis et al. states that the cardiovascular therapeutic potential of mesenchymal stem cells (MSC) is largely mediated by paracrine effects (pg. 530, Abstract). Cellular therapy has emerged as a potential adjunct in the management of ischemic heart disease and congestive heart failure. Of the various cell types that have been investigated, multipotent mesenchymal stromal/stem cells (MSC) possess a number of desirable characteristics (pg. 530, column 1, para. 1 [nexus to Hare et al.] [heart failure in a(n) MI subject, administer MSCs]). Compared to PA-MSC (plastic adherence isolated MSC) STRO-1-MPC (stromal precursor antigen-1 mesenchymal precursor cells) displayed greater (I) clonogenicity, (2) proliferative capacity, (3) multilineage differentiation potential, and (4) mRNA expression of mesenchymal stem cell-related transcripts. Conditioned medium from STRO-1-MPC had greater paracrine activity than PA-MSC, with respect to cardiac cell proliferation and bright MPC (pg. 530, Abstract). 
Regarding claims 12, 13 and 21, the present study compared the biological and cardiovascular reparative properties of STRO-1-isolated MPC to conventionally-prepared plastic-adherence-isolated MSC (pg. 531, column 1, para. 2). Flow cytometric analysis of subcultured PA-MSC and STRO-1-MPC demonstrated that both populations exhibited expression of typical MSC markers, including alkaline phosphatase (pg. 532, column 2, para. 4). Prospective immunoselection aims to initiate mesenchymal culture at higher purity by specifically isolating the clonogenic mesenchymal precursors from bone marrow (BM) in the absence of other plastic-adherent BM populations. To achieve this, a variety of mAb to antigens such as STRO-1, and tissue non-specific alkaline phosphatase (TNSAP, STRO-3) have been used, either in combination or alone (pg. 538, column 1, para. 2). 

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method for preventing progressive heart failure in a myocardial infarction subject, by administering mesenchymal precursor or stem cells, as shown by Hare et al. in view of Yang et al., Chen et al., Lee et al., Mesoblast, and Puleo et al., as applied to claims 1, 5, 6, 8, 9, 14, 18-20, 25 and 38-40 above, by incorporating mesenchymal precursor or stem cells enriched in the cell markers STRO-1 (i.e., STRO-1+ or STRO-1bright) and TNSAP/TNAP [Claims 12, 13 and 21], as shown by Psaltis et al., with a reasonable expectation of 
One of ordinary skill in the art would have been motivated to have made that  modification, because Psaltis et al. states that mesenchymal stromal/stem cells possess a number of desirable characteristics, including their ease of isolation and proclivity for expansion, by way of their being used in the management of ischemic heart disease and congestive heart failure (pg. 530, column 1, para. 1). Culturing and isolating MSCs with specific cell surface markers (including STRO-1 and TNAP) that exhibit said desirable characteristics would improve the efficacy of a method in which MSCs are administered as a primary treatment having cardiovascular reparative properties (pg. 530, Abstract).
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention.

s 22 and 24 are rejected under 35 U.S.C. §103 as being unpatentable over Hare et al. in view of Yang et al., Chen et al., Lee et al., Mesoblast, and Puleo et al., as applied to claims 1, 5, 6, 8, 9, 14, 18-20, 25 and 38-40 above, and further in view of Hu et al. ((2008) J. Thorac. Cardiovasc. Surg. 135: 799-808).
[Hu et al. cited in the Non-Final Office Action mailed 15 December 2020.]

Hare et al. in view of Yang et al., Chen et al., Lee et al., Mesoblast, and Puleo et al., as applied to claims 1, 5, 6, 8, 9, 14, 18-20, 25 and 38-40 above, do not show: 1) the population of mesenchymal lineage precursor or stem cells express: angiopoietin-1 (Ang1) in an amount of at least 0.1µg/106 cells; and/or vascular endothelial growth factor (VEGF) in an amount less than about 0.05µg/106 cells [Claim 22]; and 2) the population of mesenchymal lineage precursor or stem cells express Ang1:VEGF at a ratio of at least about 2:1 [Claim 24].

Hu et al. provides motivation for incorporating mesenchymal stem cells that express specific levels of angiopoietin-1 and vascular endothelial growth factor, into a method for preventing progressive heart failure in a(n) MI subject, the type of subjects, shown by Hare et al., by way of addressing the limitations of claims 22 and 24.
Hu et al. states that myocardial infarction (MI) induces the irreversible loss of cardiomyocytes, scar formation, and may ultimately result in congestive heart failure. Both animal and clinical studies have provided evidence that in vitro as well as after transplantation. Enhanced survival and trophic support would contribute to endothelial differentiation and stimulate angiogenesis. The HP strategy for stem cell transplantation would ultimately benefit functional recovery from MI (pg. 800, column 1, para. 3). 
Regarding claims 22 and 24, protein expression levels of growth and angiogenic factors such as vascular endothelial growth factor (VEGF), and angiopoietin-1 were determined by Western blotting and determined in N-MSCs (normoxic-MSCs) and H-MSCs (hypoxic preconditioned-MSCs) (pg. 801, column 2, last para. [quantitative levels of Ang1 and VEGF]). Sublethal hypoxia significantly increased the protein expression levels of angiopoietin-1 (pg. 802, column 1, lines 1-4 and Fig. 1B). MSCs can express cytokines and growth factors that play important roles in cell survival and angiogenesis, such as VEGF, and angiopoietin-1. The study demonstrates that MSCs express these factors, which are up-regulated by HP. These growth factors exert both autocrine and paracrine effects (pg. 806, column 1, lines 3-5 thru column 2, lines 1-5). An earlier study showed that ex vivo HP up-regulated the synthesis of VEGF messenger RNA and stimulated endothelial differentiation (pg. 807, column 1, last para. thru column 2, lines 1-3). Hypoxic preconditioning increased the expression of pro-survival and pro-angiogenic factors, including angiopoietin-1 

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method for preventing progressive heart failure in a myocardial infarction subject, by administering mesenchymal precursor or stem cells, as shown by Hare et al. in view of Yang et al., Chen et al., Lee et al., Mesoblast, and Puleo et al., as applied to claims 1, 5, 6, 8, 9, 14, 18-20, 25 and 38-40 above, by incorporating mesenchymal precursor or stem cells that express specific levels of angiopoietin-1 (Ang1) (i.e., at least 0.1µg/106 cells) and/or vascular endothelial growth factor (VEGF) (i.e., at least 0.05µg/106 cells), and in a specific ratio [Claims 22 and 24], with a reasonable expectation of success, because Hu et al. shows that MSCs that express increased levels of Ang1 and VEGF show increased capacity to repair infarcted myocardium in MI subjects, as a result of administering said MSCs, which is the method, as shown by Hare et al. in view of Yang et al. Therefore, it would be obvious, and one would be motivated, to use routine optimization to determine the minimum levels and ratio of Ang1 and VEGF that would produce particular/optimized results, and predictably prevent progressive heart failure in 
One of ordinary skill in the art would have been motivated to make that  modification, because Hu et al. states that MSCs with increased expression of pro-survival and pro-angiogenic factors, such as Ang1 and VEGF, enhance the capacity of said MSCs to repair infarcted myocardium, in particular myocardium with a left anterior descending coronary artery occlusion (pg. 800, column 2, last para. thru pg. 801, column 1, lines 1-2).
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1, 12 and 13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2 and 11 of copending Application No. 15/534,371.

The claimed subject matter of instant Application No. 15/534,376 is:
A method for treating progressive heart failure in a human myocardial infarction subject, the method comprising administering to the subject a population of + or STRO-1bright cells.

The claimed subject matter of copending Application No. 15/534,371 is:  
A method for treating or preventing chronic heart failure due to left ventricular systolic dysfunction in a subject in need thereof, the subject having a(n) LVESV of greater than 100ml. The method comprises administering to the subject a population of mesenchymal lineage precursor cells (MSCs) expressing STRO-1+ and STRO-3+.  The elevated LVESV is due to acute myocardial infarction. The subject is characterized as having a(n) LEVF of less than about 35%.

Although the claims are not identical, they are not patentably distinct from each other because, as demonstrated above, in the claim sets from each application, the method for preventing chronic heart failure due to significant left ventricular systolic dysfunction in a subject in need thereof, in copending Application No. 15/534,371, exhibits minor species variations that anticipate the method for treating progressive heart failure in a human myocardial infarction subject, described in instant Application No. 15/534,376. It is noted that the ‘subject in need thereof’ in copending Application No. 15/534,371 may be one with a proximal LAD lesion, as described in the specification thereof (pg. 24, lines 23-24). That is, the methods as described in instant 
The minor species variations are the coextensive treatment criteria with regard to level of LVESV (>70ml vs >100ml), and LEVF (<45% vs < about 35%). The claimed subject matter of copending 15/534,371 describes “persistent left ventricular dysfunction”, because the instant specification of 15/534,371 describes ‘persistent left ventricular dysfunction’ as left ventricular dysfunction that persists across about 1 to 10 measurements or more (pg. 25, lines 17-19)- and 15/534,371 describes two left ventricular dysfunctions in terms of specific LVEF and LVESV levels.
This is a provisional nonstatutory double patenting rejection because the patentably distinct claims have not been patented.

Response to Arguments
Applicant’s arguments, pp. 7-12, filed 14 June 2021, with respect to the prior art references cited in the 35 U.S.C. §103 rejections, have been fully considered but are moot because the arguments do not apply to the references as they are applied in the context of the current rejection, or as new grounds necessitated by Applicant’s amendment, in which claims 1 and 9 were amended, and new claims 38-40 were added.

Conclusion
	No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PAPCIAK whose telephone number is (571)272-6235.  The examiner can normally be reached on M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 517-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SMP/Examiner, Art Unit 1651                                                                                                                                                                                                        
/LYNN Y FAN/Primary Examiner, Art Unit 1651